Citation Nr: 1208389	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  02-01 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a depressive disorder.

(The issue of entitlement to service connection for a ventral hernia will be the subject of a separate decision of the Board of Veterans' Appeals (Board)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION


The Veteran had active military service from April 1974 to December 1976.

This matter comes before the Board on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.

In March 2007, the Veteran testified at a travel Board hearing with respect to the issue noted above before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

When this matter was before the Board in January 2010, the Board denied the Veteran's claim of entitlement to service connection for a depressive disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 order, the Court granted the parties' joint motion for remand, vacating the Board's January 2010 decision, as to the depressive disorder claim and remanded the case for compliance with the terms of the joint motion.

In July 2011 the Board remanded the claim for additional development consistent with the terms of the joint motion for remand.


FINDINGS OF FACT

 1.  The Veteran was psychiatrically normal at service entrance; there is clear and unmistakable evidence that a depressive disorder pre-existed service but not clear and unmistakable evidence that a depressive disorder was not aggravated by service.

2.  The Veteran is presumed sound at service entrance.

3.  The Veteran's depressive disorder has been related to active service.


CONCLUSION OF LAW

A depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

The Board's duty is to assess the credibility the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (Board has a duty to assess).  Also, when there is conflicting evidence, the Board's duty is to assess the probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Where there is conflicting medical evidence, the Board may not ignore or disregard the opinion of any medical professional, but the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  In fact, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In other words, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 34 (1998). 

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran contends that he suffers from depression as a result of his military service.  Specifically, the Veteran testified at a travel Board hearing in March 2007 that his daughter was born in 1973, and that while he was on active duty she underwent an operation for an egg-shaped head, and that this contributed to his depression. 

The Veteran's service treatment records include a Medical Condition - Physical Profile Record dated in January 1975 which assigned a T-2 rating under S in PULHES.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The "P" is for physical capacity or stamina; the "U" for upper extremities; the "L" for lower extremities; the "H" for hearing and ear; the "E" for eyes; and the "S" is for psychiatric).  It is noted that the Veteran had adjustment problems requiring rehabilitation and a code of UP 600-85 (Army Regulation -- Army Substance Abuse Program (ASAP)) is noted.  It was also noted that the Veteran was in a rehabilitation program and that any leave should be coordinated through the local CDAAC.   

Subsequently, in a Medical Condition - Physical Profile Record dated in July 1976 the Veteran was assigned a 1 rating under S in PULHES.

The Veteran's service medical records are absent complaints, findings or diagnoses of any psychiatric disorder during service except for substance abuse.  On the clinical examination for separation from service, the Veteran's psychiatric health was evaluated as normal.

The Veteran reports continuity of post-service symptoms.  The file contains records of treatment the Veteran received beginning in 1997.  An April 1997 VA medical record shows that the Veteran reported three DWIs [driving while intoxicated] and that he was on probation for robbery until January 1998.  The Veteran also reported that he had one detox and rehab in Germany in 1975.  The Veteran reported that he had been feeling depressed for almost one year and noted severe financial problems.  The Veteran was diagnosed with alcohol dependence, nicotine dependence, and Depressive Disorder NOS.

A December 2002 Social Security Administration evaluation indicates that the Veteran had depression secondary to multiple medical problems.

In January 2004 a VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified, moderate with evidence of major depressive disorder but complicated by chronic major medical illness, and a cognitive disorder that is likely linked to both his former alcohol use as well as his medical history.  In April 2004, the same VA examiner opined that the Veteran came to psychiatric attention in 1975 when he underwent detoxification and alcohol rehabilitation in Germany.  The examiner stated that it was possible that at that time he was depressed but that it was unlikely that this would have gone unnoticed both by the Veteran and by mental health staff if he completed the typical several-week rehabilitation period.  The examiner noted that looking back on the difficulties he faced, it was reasonable for the Veteran to suspect that a major psychosocial stressor such as the illness of a child, caused him marked difficulties.  However, grief would be expected in such a situation, and is similar in its presentation to major depressive disorder.  In addition, the attention he received for his alcohol problem was unlikely to be focused solely on alcohol, since in 1975 it was appreciated that psychosocial factors and mood disorders tended to increase the risk of such maladaptive responses such as alcohol dependence and so such stressors and disorders most likely would have been sought by treating physicians.  The examiner noted that the preponderance of the evidence suggested that the Veteran more likely than not did not develop his current depressive disorder, not otherwise specified as a result of, or during, his military service. 

In December 2004, the Veteran underwent another VA mental disorders examination.  After a review of the claims file and interview with the Veteran, a diagnosis of depression, not otherwise specified, was rendered.  The examiner stated that there was no objective evidence that the Veteran's problems with depression were related to his military service and noted that there was an administration statement noted on form DD3349 which states, "adjustment problems requiring rehabilitation."  The examiner stated that this was not a psychiatric diagnosis but appeared to refer to alcohol rehabilitation.  The examiner noted that there was no mention of any psychiatric treatment, and there is no mention of any assessment of depression.  The examiner also noted that there was alcohol abuse and dependence in remission as well as a mild cognitive disorder.  The examiner noted that the etiology of the cognitive disorder was not clear but that the Veteran had significant left internal carotid artery stenosis with placement of a left internal carotid artery stent in 2003 and significant alcohol abuse history and that, therefore, etiology was most likely secondary to atherosclerotic vascular or alcohol or both.

In February 2009 the Veteran underwent another VA mental disorders examination.  After a review of the claims file and interview of the Veteran, diagnoses of depressive disorder, not otherwise specified and alcohol and marijuana dependence, in sustained remission, were rendered.  The examiner rendered the opinion that it was less likely as not that the Veteran's depressive disorder was caused by a or a result of hemorrhoids, tinnitus, fracture of the right hand, bilateral hearing loss, right inguinal hernia, and recurrent right epididymitis.  The examiner reasoned that the extensive VA treatment records suggest that depression had been due primarily to back pain, loss of work, and marital and financial problems.  

In August 2011, the Veteran underwent another VA mental disorders examination.  After a review of the claims file and interview with the Veteran, diagnoses of depressive disorder not otherwise specified and alcohol dependence in remission were rendered.  The examiner rendered the opinion that the Veteran's depressive disorder was permanently aggravated by the birth of the Veteran's daughter with a deformity.  The examiner noted that he could not state that the Veteran's depression was solely due to the stressor of his daughter's deformity but that it was one of the important causes.  The Veteran's poor coping skills, dramatic and negative personality and alcohol use contributed as well to the Veteran's depressive disorder.  The examiner continued to report that the Veteran's personality disorder was not related to the Veteran's time in active service or the stress of his daughter's birth defect.

In November 2011 a VA medical opinion was obtained.  The examiner noted that the Veteran was diagnosed with depression and rendered the opinion that the Veteran's depression was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that although the Veteran's clinical depression is well documented, so is the information that it apparently predated his service, and as of at least 1975, when undergoing detoxification, it was determined that his depression was not related to his service.  The examiner further noted that it was less likely than not that the Veteran's depression was proximately due to or the result of the Veteran's service connected conditions.  The examiner reasoned that although the Veteran suffers from hemorrhoids, and a ventral hernia, and claims that these are depressing to him, it is impossible to find any support in the records that these other conditions are either service connected themselves, nor that these are the source of his clinical depression.  The examiner further noted that his distress over physical deformity of his daughter, while no doubt distressing to him, are without support of a service connected basis.  The examiner continued to note that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale provided was that there was no evidence of service connected aggravation in the records.  

The record reveals that the Veteran's daughter is in receipt of Social Security Administration benefits.

The Board finds that entitlement to service connection for depressive disorder is warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder with the exception of alcohol detoxification.  Upon examination at entrance into active service the Veteran was not noted to have any psychiatric disorders.  As such, the Board notes that the Veteran is presumed to be sound at entrance into active service.

The Veteran has consistently and credibly reported that his daughter underwent surgery for a birth defect while he was in service and that this depressed him.  Subsequent to separation from service the Veteran was diagnosed with depression and depressive disorder.  Upon examination in August 2011, the Veteran was diagnosed with depressive disorder and it was noted that his depressive disorder was permanently aggravated by the birth of his daughter with a deformity.

The Board notes that a VA medical opinion, dated in November 2011, finds that the Veteran's depression is not due to his active service or any service-connected disabilities.  In addition, the VA medical opinion indicates that there is clear and unmistakable evidence that the Veteran's depression predated his service and, based upon a lack of any treatment records for depression in service, there is clear and unmistakable evidence that the Veteran's preexisting depression was not aggravated beyond the natural progression of the disorder in service.  However, as the August 2011 VA examination indicates that the Veteran's depressive disorder was aggravated; the Board finds that there is evidence that the Veteran's depressive disorder may have been aggravated beyond the natural progression of the disorder during service.  Therefore, the evidence is at least in equipoise against a finding that there is clear and unmistakable evidence that the Veteran's depressive disorder was not aggravated beyond the natural progression of the disorder during service.  As such, the presumption of soundness is not rebutted.

As the Veteran is presumed to have been sound at entrance into active service and as the evidence is at least in equipoise regarding whether the Veteran's depressive disorder is related to surgery for his daughter's birth deformity while he was in active service, entitlement to service connection is granted.



ORDER

Service connection for a depressive disorder is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


